Digene Corporation Non-Employee Director Compensation Policy

Under the current Non-Employee Director Compensation Policy of Digene
Corporation (“Digene”), each non-employee director is entitled to receive:



  •   an annual retainer fee of $25,000 for each non-employee director;



  •   an additional annual retainer of $50,000 for any non-executive Chairman of
the Board, $10,000 for the Audit Committee Chair, $5,000 for the other Audit
Committee members, $5,000 for the Compensation Committee Chair and $5,000 for
the Nominating and Corporate Governance Committee Chair (includes service as
Lead Director);



  •   a fee of $1,500 for each Board meeting attended in person, and $750 for
each in-person Board meeting attended by conference telephone;



  •   a fee of $750 for each telephonic Board meeting lasting longer than thirty
minutes;



  •   a fee of $1,000 for each Audit, Compensation or Nominating and Corporate
Governance Committee meeting attended in person other than committee meetings
held on the same day as in-person Board meetings;



  •   a fee of $500 for each telephonic Audit, Compensation or Nominating and
Corporate Governance Committee meeting lasting longer than thirty minutes;



  •   a fee of $500 for each Compliance Committee meeting attended in person
other than committee meetings held on the same day as in-person Board meetings;



  •   a fee of $250 for each telephonic Compliance Committee meeting lasting
longer than thirty minutes;



  •   upon first joining the Board, a grant of stock options to purchase 10,000
shares of our common stock, which will become exercisable as to 33%, 33% and 34%
of the underlying shares on the first, second and third anniversaries of the
date of grant and have a term of seven years;



  •   upon first joining the Board, an award of restricted stock units with a
fair market value of $90,000 on the date of such award, which will vest as to
33%, 33% and 34% on each of the first, second and third anniversaries of the
date of grant;



  •   an annual grant, to each non-employee director who will continue to serve
as a director after the annual meeting of our stockholders, of immediately
exercisable stock options to purchase 5,000 shares of our common stock;



  •   an annual award, to each non-employee director who will continue to serve
as a director after the annual meeting of our stockholders, of restricted stock
units with a fair market value of $45,000 on the date of such award, which will
vest on the earlier of the date of the next annual meeting of our stockholders
or the first anniversary of the award date; and



  •   reimbursement for all reasonable travel expenses incurred in connection
with Board of Directors’ meetings and meetings of committees of the Board of
Directors.

